UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-7400



DONALD M. COGDILL,

                                              Plaintiff - Appellant,

          versus


DAVID M. BEASLEY, Governor of South Carolina;
MICHAEL MOORE, Commissioner of SCDC; SOUTH
CAROLINA PROBATION AND PAROLE BOARD,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Matthew J. Perry, Jr., Senior Dis-
trict Judge. (CA-96-3270-6)


Submitted:   April 13, 2000                 Decided:   April 19, 2000


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Donald M. Cogdill, Appellant Pro Se. Carl Norman Lundberg, SOUTH
CAROLINA DEPARTMENT OF PROBATION, PAROLE & PARDON SERVICES,
Columbia, South Carolina; Larry Cleveland Batson, Robert Eric
Petersen, William Ansel Collins, Jr., SOUTH CAROLINA DEPARTMENT OF
CORRECTIONS, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Donald M. Cogdill appeals from the district court’s order de-

nying his Fed. R. Civ. P. 60 motion to reconsider the order      dis-

missing his 42 U.S.C.A. § 1983 (West Supp. 1999) action.   Although

Cogdill did not timely receive the district court’s September 1997

order, the district court was without authority to reopen the

appeal period as to that order.   See Fed. R. App. P. 4(a)(6).   Fur-

ther, we find that the district court did not abuse its discretion

in denying his motion for reconsideration because the change from

annual to biannual parole consideration did not violate the Ex Post

Facto Clause.   See California Dep’t of Corrections v. Morales, 514

U.S. 499, 505-14 (1995); Dowell v. State Farm Fire & Cas. Auto.

Ins. Co., 993 F.2d 46, 48 (4th Cir. 1993).   Accordingly, we affirm

the district court’s order denying the motion for reconsideration.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2